Title: To James Madison from Jacob Radcliff, 18 June 1816
From: Radcliff, Jacob
To: Madison, James


        
          Sir,
          New York June 18th. 1816.
        
        I hope you will pardon the liberty I take in addressing you on the subject of the application of Mr. Denton of this City who wishes the appointment of Consul at Bourdeaux if that place should become vacant. He is a

Gentleman of respectable character and long standing in this City, independent in his circumstances, and amply qualified to execute the duties belonging to that office. He does not seek it for the sake of emolument, but intending to reside in France it would be highly acceptable to him and gratifying to many of the friends of Government in this City.
        Should it be found consistent to confer on him this appointment, it will also be esteemed a favor by, Your Excellency’s most Obedt Servt.
        
          Jacob Radcliff.
        
      